Dear Mr. Cronan:
This letter is in answer to your question asking whether Howard County has authority to waive sovereign immunity and whether Howard County has authority to pay a claim resulting from an automobile accident with county road graders.
Although the Missouri Supreme Court has abolished sovereign immunity effective August 15, 1978, Jones v. State Highway Commission,
No. 60017, September 12, 1977, such ruling may be affected by pending legislation, and, in any event, would not be applicable to the case you present.
We are enclosing the opinions of this office, listed below, which are self-explanatory and which answer your questions. Therefore, consistent with the views expressed in the enclosed opinions, it is our conclusion that Howard County does not have the authority to waive sovereign immunity and that Howard County does not have authority to pay such claims made against the county or against county employees.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosures: Op. No. 98 6-18-51, Witte
            Op. No. 39 4-24-56, Henson
            Op. No. 99 5-12-60, Woods
            Op. Ltr. No. 153 3-30-65, Keane
            Op. Ltr. No. 355 11-9-65, Walsh